Citation Nr: 0918826	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 through 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking a rating in excess of 30 percent for 
his service-connected PTSD.  He was originally granted 
service connection for this disability and assigned the 30 
percent rating in a July 2001 rating decision. He filed this 
claim for an increase in December 2004.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the most recent VA/QTC examination was in May 
2005, four years ago.  At that time, the Veteran reported 
nightmares, headaches, and stomach problems.  The examiner 
noted abnormal affect and mood, yet normal memory, 
appropriate thoughts, and no panic attacks.

Since that examination, the Veteran's condition has seemingly 
worsened.  In September 2005, he reported to a VA social 
worker that he was having difficulty concentrating and 
remembering commitments, along with explosiveness and 
periodic suicidal ideation. A September 2006 note suggests 
that the Veteran experienced panic attacks and was agitated 
and depressed, with a response of self-imposed isolation.  In 
October 2006, the Veteran's wife submitted a statement also 
noting his declining ability to stay focused and a tendency 
to be aggressive toward his children.  The Veteran's October 
2006 substantive appeal also noted that he had panic attacks 
"all the time."  The records in the claims folder skip from 
2006 to 2009.  In February 2009, a VA physician reported that 
the Veteran continues to be hyperalert with an easy startle 
response, along with anger problems.

In light of the foregoing, the Board concludes that the 
Veteran's PTSD has seemingly worsened since the May 2005 QTC 
examination. Under the circumstances, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his service connected 
disability. 
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 
60 Fed. Reg. 43186 (1995). Thus, the Board has no discretion 
and must remand this claim.

Again, the Board notes that there is a gap in the medical 
evidence in the claims folder.  Following a November 2006 
outpatient treatment note is a February 2009 report.  That 
February 2009 report notes that the Veteran initially sought 
treatment in December 1999.  VA must assist the Veteran in 
obtaining relevant medical evidence that is in the control of 
a Federal department or agency.  
38 C.F.R. § 3.159(c)(2) (2008).  Because there seems to be 
several years of VA medical records missing from the claims 
folder, this matter must be remanded so that VA can meet its 
duty to assist the Veteran.

Also, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court held in part that VA's duty to notify a claimant 
seeking an increased evaluation included advising the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. The April 
2005 and March 2006 notice letters to the Veteran in this 
case do not comply with the Vazquez-Flores ruling. A remand 
is required in this matter to ensure that the Veteran is 
afforded all required due process in this case.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the Veteran of the evidence 
necessary to establish his claim, 
including notice that is in compliance 
with Vazque-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining and associating 
with the claims folder all relevant, non-
duplicative VA records regarding treatment 
of the Veteran's service-connected PTSD.

3.  Once the above development occurs, 
afford the Veteran a VA examination to 
determine the current severity of his 
service-connected PTSD.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination. The examiner must indicate in 
the report of examination that the claims 
file was reviewed. All signs and symptoms 
of the service-connected psychiatric 
disorder should be reported in detail. The 
examiner should also describe the impact 
of the Veteran's psychiatric disorder on 
his occupational and social functioning, 
and specifically opine as to whether the 
Veteran's PTSD renders him unemployable or 
to the extent that it interferes with 
employment. The rationale for all opinions 
must be explained in detail, particularly 
if the diagnosis conflicts with a previous 
diagnosis.

4.  Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

